Case 3:02-cr-00221-RDM Document 523 Filed 07/29/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
V. : 3:02-CR-00221
: (JUDGE MARIANI)
DIMITRIUS SMITH,
Defendant.

7 ORDER

AND NOW, THIS SY h DAY OF JULY 2020, upon consideration of Omar
Powell’s “Supplement Motion for Permissive Intervention Pursuant to Fed. R. Civ. P.
24(b)(1)(A)(B)” (Doc. 514), Omar Powell’s “Motion to Unseal, and or Motion to Compel USA
to Move to Unseal” (Doc. 513) and the Government's responses thereto (Doc. 517), for the
reasons set forth in this Court's accompanying memorandum opinion, IT IS HEREBY

ORDERED THAT:

1. Omar Powell’s “Supplement Motion for Permissive Intervention Pursuant to Fed. R.
Civ. P. 24(b)(1)(A)(B)” (Doc. 514) is GRANTED for the limited purpose of moving to
unseal Documents 362-366 and 426-430.

2. Omar Powell's “Motion to Unseal, and or Motion to Compel USA to Move to Unseal”
(Doc. 513) is DENIED.

3. Documents 426, 426-2, 427, 428, 428-2, 429, and 430 will be made available to

Omar Powell, but will remain sealed on the docket.
Case 3:02-cr-00221-RDM Document 523 Filed 07/29/20 Page 2 of 2

4. Omar Powell's request for access to Documents 362~366 is DENIED.

 

 

Robert D>Mariant~
United States District Judge
